DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites PSUs. This “PSUs” is not disclosed as what kind of device(s) or something else.
It is noted that in the sister-cases, PSU stands for power supply unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (WO2016/076920 A2).
With respect to independent claim 1, Hu teaches in Figs. 8 – 9 and 3 – 4 an x-ray-based cement evaluation tool for determining whether a cement bond exists between the casing and cement of a cemented borehole this preamble is determined to be intended use, and wherein said tool comprises: 
an internal length comprising a sonde 604 in Fig. 6 section, wherein said sonde section further comprises an x-ray source as disclosed in paragraph [0042]; 
a radiation shield 560; this should be a radiation shield in order to prevent radiation coming to detector 530  for radiation measuring detectors;
 arrayed pixelated detectors 530; 
per pixel parallel-hole collimators 510; 
sonde-dependent electronics as shown in Fig. 6; and 
a plurality of tool logic electronics 640,630 and PSUs Hu should have these elements because X-ray source and electronics should be operable.
With respect to dependent claim 3, Hu teaches wherein said shield further comprises tungsten as disclosed in paragraph [0038].
With respect to dependent claim 4, Hu teaches in Fig. 1 wherein the collimators used to give directionality to the output said x-ray source are square 140,120 formed tubes within a shielding material.
With respect to dependent claim 5, Hu teaches in paragraph [0060] wherein the output from each pixel is summated as a function of depth to provide tool stand-off data.
With respect to dependent claim 6, Hu teaches in paragraph [0015] wherein the tool is configured so as to permit through-wiring.
With respect to dependent claim 7, Hu teaches in Fig. 9 wherein the tool is integrated into a logging-while-drilling assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, and further in view of Hirabayashi (US 2018/0131680 A1)
The teaching of Hu has been discussed above.
With respect to dependent claim 8, Hu is silent with  wherein the tool is powered by mud-turbine generators.
paragraph [0044] Hirabayashi teaches a mud turbine generator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hu in order to provide a power supply by a known power supply. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, and further in view of McCarthy (US 2006/0102345 A1)
The teaching of Hu has been discussed above.
With respect to dependent claim 9, Hu is silent with wherein the tool is powered by batteries.
In paragraph [0069] McCarthy teaches the tool is powered by batteries. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hu in order to provide a power source by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2, the prior art of record fails to teach or reasonably suggest:
wherein the detected intensity of returning photons is delineated axially through the use of parallel hole collimators, such that the difference between a bonded cement region or non-bonded cement region is determined.
With respect to independent claim 10, Hu teaches a method of using an x-ray-based cement evaluation tool to measure a cement bond between a casing and the cement of a cemented borehole, said method comprising: 
producing x-rays in a conical beam to illuminate a well casing; 
but the prior art of record fails to teach or reasonably suggest:
measuring returning photons as a function of radial and axial offset; remapping the intensity of returning photons to a geometric response within the casing and cement; and determining whether an annulus is present between the casing and cement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884